WARRANT AGREEMENT

This Warrant Agreement (the “Agreement”) made as of April 30, 2018, between
ETHEMA HEALTH CORPORATION, a Colorado corporation, with headquarters at 810
Andrews Avenue, Delray Beach, Florida 33483 (“Company”), and
________________________________________________ (“Warrant Holder”).

 

WHEREAS, the Company has determined to issue warrants to each holder of its
Series N Convertible Notes in the principle amount of each Note (the
“Warrants”), each of such Warrants evidencing the right of the holder thereof to
purchase one share of the Company’s common stock (the “Common Stock”), for
USD$0.12, subject to adjustment as described herein exercisable for 3 years from
issuance; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, and the
holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
the Warrant holder, as provided herein, the valid, binding and legal obligations
of the Company, and to authorize the execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.      Warrants.

 

1.1.            Form of Warrant. Each Warrant shall be in substantially the form
of Exhibit A hereto, the provisions of which are incorporated herein, and may
have such letters, numbers or other marks of identification or designation and
such legends summaries or endorsements printed, lithographed or engraved thereon
as the Company may deem appropriate and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation made pursuant thereto. Each Warrant shall be dated
the date of issuance thereof and shall be signed by, or bear the facsimile
signature of, the Chairman of the Board or President and Treasurer, Secretary or
Assistant Secretary of the Company. In the event the person whose signature has
been placed upon any Warrant shall have ceased to serve in the capacity in which
such person signed the Warrant before such Warrant is issued, it may be issued
with the same effect as if he or she had not ceased to be such at the date of
issuance.

 

1.2.            Effect of Countersignature. Unless and until countersigned by
the Company pursuant to this Agreement, a Warrant shall be invalid and of no
effect and may not be exercised by the holder thereof. After countersignature by
the Company, each Warrant shall be delivered to the Registered Holder (as
defined herein) without further action by the Company, except as otherwise
provide herein.

 

2.      Terms and Exercise of Warrants.

 

2.1.            Warrant Price. Each Warrant shall entitle the Registered Holder
thereof, subject to the provisions of such Warrant and of this Warrant
Agreement, to purchase from the Company the number of shares of Common Stock
stated therein, at the price of USD$0.12 per share, subject to the adjustments
provided in Section 4 hereof (the “Warrant Price”).

 

2.2.            Duration of Warrants. A Warrant may be exercised only during the
period (“Exercise Period”) commencing on April 30, 2018 and terminating at 5:00
p.m., Denver, Colorado time on April 30, 2021 (the “Expiration Date”), provided
that if either such date shall in the State of Colorado be a holiday or a day on
which banks are authorized to close, then 5:00 p.m., Denver, Colorado time, on
the next following day which in the State of Colorado is not a holiday or a day
on which banks are authorized to close. Each Warrant not exercised on or before
the Expiration Date shall become void, and all rights thereunder and all rights
in respect thereof under this Agreement shall cease at the close of business on
the Expiration Date.

 

 



 

2.3.            Exercise of Warrants.

 

2.3.1.      Payment. Subject to the provisions of the Warrant and this Warrant
Agreement, a Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Common Stock by the registered holder thereof by surrendering it, at the office
of the Company with the form of exercise, as set forth in the Warrant, duly
executed, and by paying in full, in lawful money of the United States, in good
certified check or good bank draft payable to the order of the Company (or as
otherwise agreed to by the Company), the Warrant Price for each full share of
Common Stock as to which the Warrant is exercised and any and all applicable
taxes due in connection with the exercise of the Warrant, the exchange of the
Warrant for the Common Stock, and the issuance of the Common Stock.

 

2.3.2.      Issuance of Certificates. As soon as practicable on or after the
Exercise Date, the Company, shall cause to be issued and delivered a certificate
or certificates for the number of full shares of Common Stock to the person or
persons entitled to receive the same, registered in such name or names as may be
directed by him, her or it, and if such Warrant shall not have been exercised in
full, a new countersigned Warrant for the number of shares as to which such
Warrant shall not have been exercised. Warrants may not be exercised by, or
securities issued to, any Registered Holder in any state in which such exercise
would be unlawful.

 

2.3.3.      Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

 

2.3.4.      Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

 

3.      Adjustments.

 

3.1.            Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a Person (as defined
herein), or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any Person (any such Person
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while any of the Warrants remain outstanding and
unexpired, then, as a condition of such recapitalization, reclassification,
merger, consolidation, sale or transfer, lawful and adequate provision shall be
made whereby the Warrant holders thereafter shall have the right to receive,
upon the basis and upon the terms and conditions specified in the Warrants and
in lieu of the shares of Common Stock immediately theretofore issuable upon the
exercise of the rights represented thereby, such shares of capital stock,
securities or other property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of Common Stock equal to the number
of shares of Common Stock immediately theretofore issuable upon the exercise of
the Warrants had such recapitalization, reclassification, merger, consolidation,
sale or transfer not taken place, and in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.
“Person” shall mean any corporation, division of a corporation, partnership,
limited liability company, trust, joint venture, association, company,
unincorporated organization, or any other entity.

 

3.2.            Subdivision or Combination of Shares. If after the date hereof,
the Company shall subdivide or combine its Common Stock, the number of shares of
Common Stock issuable upon exercise of each Warrant and the Warrant Price shall
be proportionately adjusted.

 

3.3.            Stock Dividends and Distributions. If after the date hereof, the
Company shall issue or pay the holders of its Common Stock, or take a record of
the holders of its Common Stock for the purpose of entitling them to receive, a
dividend payable in, or other distribution of, Common Stock, then (i) the
Warrant Price shall be adjusted in accordance with Section 3.5 and (ii) the
number of shares of Common Stock issuable upon exercise of each Warrant shall be
adjusted to the number of shares of Common Stock that such Warrant holder would
have owned immediately following such action had this Warrant been exercised
immediately prior thereto.

 

3.4.            Stock and Rights Offering to Stockholders. If the Company shall
at any time after the date hereof, distribute to all holders of its Common Stock
any shares of capital stock of the Company (other than Common Stock) or
evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Warrant holders upon exercise
of each Warrant so that, in addition to the shares of the Common Stock to which
such Warrant holder is entitled, such Warrant holder will receive upon such
exercise the amount and kind of such Securities which such Warrant holder would
have received if such Warrant holder had, immediately prior to the record date
for the distribution of the Securities, exercised this Warrant.

 

 



 

3.5.            Warrant Price Adjustment. Whenever the number of shares of
Common Stock issuable upon exercise of each Warrant is adjusted, as herein
provided, the Warrant Price payable upon the exercise of each Warrant shall be
adjusted to that price determined by multiplying the Warrant Price immediately
prior to such adjustment by a fraction (i) the numerator of which shall be the
number of shares of Common Stock purchasable upon exercise of each Warrant
immediately prior to such adjustment, and (ii) the denominator of which shall be
the number of shares of Common Stock purchasable upon exercise of each Warrant
immediately thereafter.

 

3.6.            Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 3 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

3.7.            Deferral and Cumulation on of De Minimis Adjustments. No
adjustment shall be required pursuant to this Section 3 if the amount of any
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.

 

3.8.            Duration of Adjustment. Following each computation or
readjustment as provided in this Section 3, the new adjusted Warrant Price and
number of shares of Common Stock issuable upon exercise of each Warrant shall
remain in effect until a further computation or readjustment thereof is
required.

 

3.9.            Notice of Record Date. In case:

 

3.9.1.      the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

3.9.2.      or of any voluntary dissolution, liquidation or winding-up of the
Company;

then, and in each such case, the Company will mail or cause to be mailed to each
Warrant holder hereof at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action, provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.

 

3.10.        Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 3 hereof, the Company shall promptly make a certificate
setting forth in reasonable detail the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Warrant Price and number of shares of Common Stock purchasable upon exercise
of this Warrant after giving effect to such adjustment, and shall promptly cause
copies of such certificate to be mailed (by first class mail, postage prepaid)
to the Warrant holders.

 

3.11.        Form of Warrant. The Warrant Certificate need not be changed
because of any adjustment pursuant to this Section 3, and Warrants issued after
such adjustment may state the same Warrant Price and the same number of shares
as is stated in the Warrants initially issued pursuant to this Agreement.
However, the Company may at any time in its sole discretion make any change in
the Warrant Certificate that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

 

 



 

4.      Transfer of Warrants.

 

4.1.            Restricted Securities. The Warrants and Common Stock to be
issued upon exercise are restricted securities and may not be transferred except
in full compliance with applicable securities laws.

 

5.      Other Provisions Relating to Rights of Holders of Warrants.

 

5.1.            No Rights as Stockholder. A Warrant does not entitle the
registered holder thereof to any of the rights of a stockholder of the Company,
including, without limitation, the right to receive dividends, or other
distributions, exercise any preemptive rights to vote or to consent or to
receive notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter.

 

5.2.            Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant
is lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may
on such terms as to indemnity or otherwise as they may in their discretion
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

 

5.3.            Reservation of Common Stock. The Company shall at all times
reserve and keep available a number of its authorized but unissued shares of
Common Stock that will be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.

 

6.      Miscellaneous Provisions.

 

6.1.            Successors. All the covenants and provisions of this Agreement
by or for the benefit of the Company shall bind and inure to the benefit of
their respective successors and assigns.

 

6.2.            Notices. Any notice, statement or demand authorized by this
Warrant Agreement to be given or made by the holder of any Warrant or the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Company as follows:

 

5810 Andrews Avenue

33483

Attn: Chief Executive Officer

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five days after deposit of such notice, postage prepaid, addressed (until
another address is filed in writing by the Warrant Holder as follows:

 

_______________________ 

 

----------------------------------------

 

----------------------------------------  

 



6.3.            Applicable law. The validity, interpretation, and performance of
this Agreement and of the Warrants shall be governed in all respects by the laws
of the State of Colorado, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of Colorado or the United States
District Court in Denver, Colorado, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenience forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

 

 



 

6.4.            Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Warrants any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.

 

6.5.            Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Company, for
inspection by the registered holder of any Warrant.

 

6.6.            Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

6.7.            Effect of Headings. The Section headings herein are for
convenience only and are not part of this Warrant Agreement and shall not affect
the interpretation thereof.

 

6.8.            Amendments. This Agreement may not be altered, amended, or
modified, nor may any provision hereof be waived except in a written instrument
signed by the Company and the Warrant Agent.

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

ETHEMA HEALTH CORPORATION

 

By: ________________________

Name: Shawn Leon

Title: President

 

 

 

 

 

 

 

 

 

 

SCHEDULE A

 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC
OFFERINGS. ACCORDINGLY, THE SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR
INTEREST THEREIN MAY NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

VOID AFTER 5:00 P.M., EASTERN TIME ON APRIL 30, 2021

 

 

WARRANT

 

Number: _____

 

For the Purchase of _______

Shares of Common Stock, $.01 Par Value

of EHTEMA HEALTH COPORATION, a Colorado Corporation

by ________________

 

 

THIS CERTIFIES THAT, for value received, ETHEMA HEALTH CORPORATION, a Colorado
Corporation, located at 810 Andrews Avenue, Delray Beach, Florida 33483 (The
"Company") and the Company hereby agrees to issue this Warrant to
_______________ and/or its/her/his assigns (referred to herein as the “Buyer”)
to purchase _______________________ (____________) of such voting common shares
of the Company. (the “Warrant”), at a price of USD$0.12 per share (referred to
herein as the “Exercise Price”), exercisable in whole or in part by the Buyer at
any time or from time to time after April 30, 2018, and before 5:00 P.M.,
Eastern Time, April 30, 2021, but not thereafter (the “Warrant Exercise Term”).
Upon presentation and surrender of this Warrant and upon payment of the Exercise
Price for such shares of the Common Stock of the Company at the principal office
of the Company, but subject to the conditions set forth in the Warrant
Agreement; provided, however, that upon the occurrence of any of the events
specified in the Warrant Agreement, the rights granted by this Warrant shall be
adjusted as therein specified. Payment of the Exercise Price may be made in
cash, by cashier’s check, wire transfer or Cashless Exercise as provided in the
Warrant Agreement. Upon exercise of this Warrant, the form of election
hereinafter provided for in Schedule B must be duly executed and the
instructions for registration of the Common Stock acquired by such exercise must
be completed. If the subscription rights represented hereby shall not be
exercised at or before 5:00 P.M., Pacific Time, on April 30, 2021, this Warrant
shall become and be void without further force or effect, and all rights
represented hereby shall cease and expire.

 

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder representing the number of shares with respect
to which this Warrant shall not then have been exercised.

 

In no event shall this Warrant (or the shares of the Common Stock issuable upon
full or partial exercise hereof) be offered or sold except in conformity with
the Securities Act of 1933, as amended.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of April 30, 2018.

 

 

Ethema Health Corporation a Colorado corporation

 

 

By: ______________

Name:       Shawn Leon

Title:       President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE B

 

Form to be used to exercise Warrant:

 

TO: ETHEMA HEALTH CORPORATION

 

DATE: __________________________

 

The Undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase _____________ shares of the Common Stock of Ethema Health Corporation
called for thereby, and hereby makes payment by (check one):

 

[ ] Cashier’s check of $______________(at the rate of USD$0.12 per share of
Common Stock) in payment of the Exercise Price pursuant thereto;

 

[ ] Wire transfer of $______________ (at the rate of USD$0.12 per share of
Common Stock) in payment of the Exercise Price pursuant thereto; or

 

Please issue the shares of Common Stock as to which this Warrant is exercised in
the name of:

 

 

______________________________

(Name)

 

 

___________________________

(Address)

 

 

__________________________

(Taxpayer Number)

 

and if said number of Warrants shall not be all the Warrants evidenced by the
within Warrant Certificate, issue a new Warrant Certificate for the balance
remaining of such Warrants to the undersigned at the address stated below.

 

Name of Holder: __________________

(Please Print)

 

Signature: ___________________________

 

___________________________________

(Address) 

 



 

NOTICE: The signature to the form to exercise must correspond with the name as
written upon the face of the within Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.



 

